Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 27 recite “cutting plates being arranged in ascending order from”. What are the mets and bounds of the limitation “ascending order”? It is unclear.
Claims 15 and 27 recite “by an overall geometry and by a shape of their cutting edges”. What is considered to be “an overall geometry”? What are the mets and bounds of the limitation “an overall geometry”? It is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 16, 19, 23, 26-28 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Voege (WO 2014/154532).
	
Regarding claim 15, Voege discloses a whirling tool for machining a workpiece, having: a first cutting plate comprising a first cutting edge (26a); a second cutting plate comprising a second cutting edge (26b); a third cutting plate comprising a third cutting edge (26c); a fourth cutting plate comprising a fourth cutting edge (26d); a fifth cutting plate comprising a fifth cutting edge (26e); a sixth cutting plate comprising a sixth cutting edge (figure 5: please see USP 9,925,608 for the translation: col. 9, lines 6-7 recites “more or fewer cutting inserts would be possible); and a cutting plate holder (14) having six cutting plate receptacles which are disposed so as to be distributed in a circumferential direction across the cutting plate holder, wherein each of the six cutting plates is arranged in one of the six cutting plate receptacles, the six cutting plates being arranged in ascending order from the first to the sixth cutting plate in the circumferential direction next to one another on the cutting plate holder (figure 2a). Even though Voege discloses different cutting inserts, Voege discloes the possibility of using identical cutting inserts (please see USP 9,925,608 for the translation: col. 4, lines 28-29) thus broadly reads on any number of variety of insert arrangements and so reads on  wherein the second cutting plate, the third cutting plate, the fifth cutting plate, and the 
sixth cutting plate are cutting plates of a first kind, and wherein the first cutting plate and the fourth cutting plate are cutting plates of a second kind, the cutting plates of the first kind being different from the cutting plates of the second kind by an overall geometry and by a shape of their cutting edges.
	Regarding claim 16, Voege discloses six fastening elements (28), wherein each of the first to the sixth cutting plate is fastened in one of the six cutting plate receptacles by means of one of the six fastening elements (figures 1-3).
	Regarding claim 19, Voege discloses wherein the cutting plate holder has a central through hole, wherein each of the six cutting plates projects into the through hole (figure 2a).
	Regarding claim 23, Voege discloses wherein the cutting plate holder is toroidal (figure 3).
	Regarding claim 26, Voege discloses wherein the cutting plates are precisely six cutting plates, and wherein the sixth cutting plate is arranged next to the first cutting plate in the circumferential direction (figure 2a: please see USP 9,925,608 for the translation: col. 9, lines 6-7 recites “more or fewer cutting inserts would be possible).

Regarding claim 27, Voege discloses precisely three cutting plates (please see USP 9,925,608 for the translation: col. 9, lines 6-7 recites “more or fewer cutting inserts would be possible thus one can choose precisely 3 as claimed), namely a first cutting plate comprising a first cutting edge (26a), a second cutting plate comprising a second cutting edge (26b), and a third cutting plate comprising a third cutting edge (26c); and a cutting plate holder having three cutting plate receptacles which are disposed so as to be distributed in a circumferential direction across the cutting plate holder, wherein each of the three cutting plates is arranged in one of the three cutting plate receptacles (figure 2a), the three cutting plates being arranged in ascending order from the first to the third cutting plate in the circumferential direction next to one another on the cutting plate holder. Even though Voege discloses different cutting inserts, Voege discloses the possibility of using identical cutting inserts (please see USP 9,925,608 for the translation: col. 4, lines 28-29) thus broadly reads on any number of variety of insert arrangements and so reads on  wherein the second cutting plate and the third cutting plate are cutting plates of a first kind, and wherein the first cutting plate is cutting plate of a second kind, the cutting plate of the first kind being different from the cutting plates of the second kind by an overall geometry and by a shape of their cutting edges. 
	Regarding claim 28, Voege discloses the three fastening elements (28), wherein each of the first to the third cutting plate is fastened in one of the three cutting plate receptacles by means of one of the three fastening elements (figures 1-3).
	Regarding claim 30, Voege discloses wherein the cutting plate holder has a central through hole, wherein each of the three cutting plates projects into the through hole (figures 2a).
Allowable Subject Matter
Claims 17, 18, 20-22, 24, 25, 29 and 31-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        6/4/22